DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida (US Pub. 20190079620).
As per claim 1, Yoshida teaches (in figures 1-7) a display substrate, comprising: a common electrode (25) comprising an electrode unit array, wherein the electrode unit array comprises a plurality of electrode units (portions of common electrode 25 each of which is defined by the area of two pixels which are adjacent in the row direction and within the same touch electrode 30), each of which corresponds to two adjacent sub-pixels (PX see paragraph 35 lines 23-25) and comprises a boundary electrode line (portions of 25 corresponding to the shaded portions labeled as R1 in the annotated figure below) and an inner region (regions within the boundary electrode line shown as shaded portions labeled as R1 in the annotated figure below) defined by the boundary electrode line, the inner region comprising a first region (regions corresponding to region labeled as R2 in the annotated figure below) and a second region (regions corresponding to region labeled as R3 in the annotated figure below), wherein: the first region comprises a plurality of first strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R2 in the annotated figure below) having a same longitudinal direction, in which two adjacent first strip electrode lines are not connected inside the first region; and the second region comprises a plurality of second strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R3 in the annotated figure below) having a same longitudinal direction, in which two adjacent second strip electrode lines are not connected inside the second region wherein the common electrode further comprises a plurality of row connection parts (shown as R4 in the annotated figure below), each of the plurality of row connection parts being connected between two adjacent electrode units in a row direction of the electrode unit array, and the each of the plurality of row connection parts extending continuously from one end of an area between the two adjacent electrode units to another end of the area along a column direction of the electrode unit array (see annotated figure below). 
As per claim 9, Yoshida teaches that in two adjacent electrode units (30 in Yoshida) in a row direction of the electrode unit array: a longitudinal direction of the plurality of first strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R2 in the annotated figure from Yoshida below) within one of the two adjacent electrode units is the same as a longitudinal direction of the plurality of first strip electrode lines within the other of the two adjacent electrode units (see figure 4); and a longitudinal direction of the plurality of second strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R3 in the annotated figure from Yoshida below) within the one of the two adjacent electrode units is the same as a longitudinal direction of the plurality of second strip electrode lines within the other of the two adjacent electrode units (see figure 4).
As per claim 13, Yoshida teaches a base substrate (21); a gate layer (32) on the base substrate; a gate insulating layer (33) on the gate layer and the base substrate; an active layer (34), a source layer (23B) and a drain layer (23C) on another side of the gate insulating layer opposite to a side of the gate layer, wherein the source layer and the drain layer are respectively connected to the active layer; a pixel electrode (24) connected to the source layer or the drain layer; and a passivation layer (37) covering the active layer, the source layer, the drain layer, and the pixel electrode, wherein the common electrode (25) is on another side of the passivation layer opposite to a side of the pixel electrode.
As per claim 14, Yoshida teaches a display device (10), comprising: the display substrate according claim 1 (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US Pub. 20190079620 as applied to claim 1 above and in further view of Park et al. (KR 20100058976 with reference made to provided machine translation and hereafter Park). 
As per claim 2, Yoshida teaches (in figures 1-7) that the first region (regions corresponding to region labeled as R2 in the annotated figure below) and the second region (regions corresponding to region labeled as R3 in the annotated figure below) are arranged in a column direction of the electrode unit array.
Yoshida does not teach that in each of the plurality of electrode units, an angle defined by a longitudinal direction of the plurality of first strip electrode lines and a longitudinal direction of the plurality of second strip electrode lines is less than 90 degrees.
However, Park teaches (in figure 1) forming first strips (131a in the upper half of the pixel as shown in figure 1) and second strips (131a in the lower half of the pixel as shown in figure 1) such that an angle defined by a longitudinal direction of the plurality of first strip electrode lines and a longitudinal direction of the plurality of second strip electrode lines is less than 90 degrees (14-46 degrees) in order to obtain a maximum transmittance of the liquid crystal display (see figure 1 and page 4 line 52 – page 5 line 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the strip electrodes in Yoshida to have the shape and angle taught by Park. 
The motivation would have been to provide maximum transmittance. 
As per claim 3, Yoshida in view of Park teaches that in each of the plurality of electrode units (30 in Yoshida as modified by Park), the angle defined by the longitudinal direction of the plurality of first strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R2 in the annotated figure below in Yoshida as modified by Park to have the shape of strip electrodes 131a in the upper half of the pixel as shown in figure 1 of Park) and the longitudinal direction of the plurality of second strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R3 in the annotated figure below in Yoshida as modified by Park to have the shape of strip electrodes 131a in the bottom half of the pixel as shown in figure 1 of Park) is an acute angle (14-46 degrees see figure 1 and page 4 line 52 – page 5 line 6), and an angle defined by the longitudinal direction of the plurality of first strip electrode lines and a row direction of the electrode unit array is equal to an angle defined by the longitudinal direction of the plurality of second strip electrode lines and the row direction of the electrode unit array (figure 1 and page 4 line 52 – page 5 line 6).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US Pub. 20190079620) as applied to claim 1 above and in further view of Ma et al. (US Pub. 20190050100 and hereafter Ma). 
As per claim 11, Yoshida teaches (in figures 1-7) that all sub-pixels (PX) constitute a sub-pixel array wherein the display substrate further comprises data lines (27).
Yoshida does not teach that each of the data lines is disposed opposite to row connection parts in a same column, and each of which is connected to sub-pixels of two adjacent columns in the sub-pixel array.
However, Ma teaches (in figure in figures 6-7) an arrangement for data lines (130), gate lines (120), touch lines (150), and TFTs (180) wherein the data lines and the touch lines are alternately provided between each pixel electrode (190) in a row direction and two gate lines are provided between each pixel electrode in a column direction and forming touch electrodes (140) to include openings (220 and 230) which overlap touch lines (150), gate lines (120) and TFTs (180) while providing row connection parts (portion of 200 corresponding to region shown as R5 in the annotated figure below) wherein each of the plurality of row connection parts is connected between two adjacent electrode units (portions of 200 and 300 corresponding to regions shown as R6 and R7 in the annotated figure below) in a row direction (X direction) of the electrode unit array, and the each of the plurality of row connection parts extending continuously from one end of an area between the two adjacent electrode units to another end of the area such that each of the data lines is disposed opposite to row connection parts in a same column, in order to prevent a parasitic capacitance between the touch electrode and the touch trace and the thin film transistor connected to another touch electrode by using the openings in the common electrode while shielding the signal generated by the data line and thus preventing the electric field generated by the data line and the pixel electrode from affecting the rotation of the liquid crystals (paragraph 99).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the data lines, gate lines, touch lines, and TFTs in Yoshida in the manner taught by Ma and to modify the common electrode in Yoshida to include the openings and connection parts as suggested by Ma. 
The motivation would have been to prevent a parasitic capacitance between the touch electrode and the touch trace and the thin film transistor connected to another touch electrode by using the openings in the common electrode while shielding the signal generated by the data line and thus preventing the electric field generated by the data line and the pixel electrode from affecting the rotation of the liquid crystals.
As per claim 12, Yoshida teaches (in figures 1-7) that all sub-pixels (PX) constitute a sub-pixel array wherein the display substrate further comprises gate lines (26).
Yoshida does not teach that the gate lines having an amount that is twice an amount of rows of the sub-pixel array, wherein each of the gate lines is connected to partial sub- pixels in a corresponding row of the sub-pixel array.
However, Ma teaches (in figure in figures 6-7) an arrangement for data lines (130), gate lines (120), touch lines (150), and TFTs (180) wherein the data lines and the touch lines are alternately provided between each pixel electrode (190) in a row direction and two gate lines are provided between each pixel electrode in a column direction such that the gate lines have an amount that is twice an amount of rows of the sub-pixel array, wherein each of the gate lines is connected to partial sub-pixels (areas of each pixel electrode 190) in a corresponding row of the subpixel array and forming touch electrodes (140) to include openings (220 and 230) which overlap touch lines (150), gate lines (120) and TFTs (180) while providing row connection parts (portion of 200 corresponding to region shown as R5 in the annotated figure below) wherein each of the plurality of row connection parts is connected between two adjacent electrode units (portions of 200 and 300 corresponding to regions shown as R6 and R7 in the annotated figure below) in a row direction (X direction) of the electrode unit array, and the each of the plurality of row connection parts extending continuously from one end of an area between the two adjacent electrode units to another end of the area, in order to prevent a parasitic capacitance between the touch electrode and the touch trace and the thin film transistor connected to another touch electrode by using the openings in the common electrode while shielding the signal generated by the data line and thus preventing the electric field generated by the data line and the pixel electrode from affecting the rotation of the liquid crystals (paragraph 99).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the data lines, gate lines, touch lines, and TFTs in Yoshida in the manner taught by Ma and to modify the common electrode in Yoshida to include the openings and connection parts as suggested by Ma. 
The motivation would have been to prevent a parasitic capacitance between the touch electrode and the touch trace and the thin film transistor connected to another touch electrode by using the openings in the common electrode while shielding the signal generated by the data line and thus preventing the electric field generated by the data line and the pixel electrode from affecting the rotation of the liquid crystals.


Annotated figures 
Annotated figure from Yoshida (US Pub. 20190079620)

    PNG
    media_image1.png
    914
    698
    media_image1.png
    Greyscale

Annotated figure from Ma et al. (US Pub. 20190050100)

    PNG
    media_image2.png
    872
    684
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 9, and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871